Appellant was prosecuted under information and complaint charging her with unlawfully carrying a pistol and the trial resulted in her conviction.
The Assistant Attorney-General has filed a motion to dismiss this appeal on the ground that the recognizance does not state that she had been convicted of a misdemeanor, neither does it describe a statutory offense nor state the penalty assessed. From an inspection of the recognizance, it appears that these grounds must be sustained, and the appeal is dismissed.
Dismissed.
                          ON REHEARING.                          May 8, 1912.